Case 1:20-cv-24169-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 1:20-CV-24169

  JOSE M. GONCALVES PEREIRA,

         Plaintiff,

  vs.

  FLAMINGO ICE HOLDINGS LLC and
  LUIS EDUARDO FAJARDO,

        Defendants.
  ______________________________/

                                             COMPLAINT

         Plaintiff, Jose M. Goncalves Pereira, sues Defendants, Flamingo Ice Holdings LLC and

  Luis Eduardo Fajardo, based on the following good cause:

                                     Parties, Jurisdiction, and Venue

         1.      Plaintiff, Jose M. Goncalves Pereira, is a sui juris resident of Broward

  County, Florida, who is over 18 years old.

         2.      Plaintiff consents to participate in this lawsuit.

         3.      Defendant, Flamingo Ice Holdings LLC, is a for-profit limited liability

  Florida corporation that is sui juris and operated business from Miami-Dade County, Florida, at

  all times material.

         4.      Defendant, Luis E. Fajardo, is over 18 years old, a resident of Miami-Dade

  County, and is sui juris. He was at all times material an officer/owner/director of the corporate

  Defendant for the time period relevant to this lawsuit. He ran its day-to-day operations, was

  responsible for all operational decisions, and was partially or totally responsible for paying

                                                     1

                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-24169-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 2 of 10




  and/or deciding to pay Plaintiff’s wages as well as for the termination of Plaintiff’s employment.

          5.      This Court has original jurisdiction over Plaintiff’s federal question claims

  pursuant to 28 U.S.C. §1331 and 26 U.S.C. §201, et seq., and pendent/supplemental jurisdiction

  over Plaintiff’s related state law claims.

          6.      Venue is proper in this Court pursuant because Defendants transact business in

  Miami-Dade County, they maintain their office and principal places of business and/or live in

  Miami-Dade County, and also because Defendants employed Plaintiff in Miami-Dade County,

  with most of the actions complained of occurring within Miami-Dade County.

          7.      Any/all conditions precedent to filing this lawsuit occurred and/or was satisfied

  by Plaintiff.

          8.      Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

  all services rendered.

                                COUNT I – VIOLATION OF EPSLA
                                 (AGAINST ALL DEFENDANTS)

          Plaintiff, Jose M. Goncalves Pereira, reincorporates all preceding paragraphs as though

  set forth fully herein and further alleges as follows:

          9.      Plaintiff worked for Defendants from September 2019 through August 21, 2020.

          10.     To the extent that records exist regarding the exact dates of Plaintiff’s

  employment exist, such records are believed to be in the exclusive custody of Defendants.

          11.     The Emergency Paid Sick Leave Act (“EPSLA”) went into effect on April 1, 2020,

  and it requires all covered employers to provide paid sick leave to employees with one of six (6)

  qualifying conditions. 29 C.F.R. §826.10.




                                                     2

                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-24169-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 3 of 10




         12.     Plaintiff was at all times material hereto an “employee” as the term is defined at

  29 U.S.C. §203(e), and incorporated into the EPSLA at 29 C.F.R. §826.10(a).

         13.     Plaintiff was at all times material hereto an “eligible employee” for purposes of the

  EPSLA, as the term is defined at 29 C.F.R. §826.10.

         14.     Defendant, Flamingo Ice Holdings LLC, was at all times material hereto

  Plaintiff’s “employer” as the term is defined at 29 C.F.R. §826.10(a)(i).

         15.     Defendant, Flamingo Ice Holdings LLC, was at all times material hereto either

  engaged in commerce or in an industry or activity affecting commerce that employed less than

  500 employees.

         16.     Defendant, Luis E. Fajardo, was also at all times material hereto Plaintiff’s

  “employer” as the term is defined at 29 C.F.R. §826.10(a)(i).

         17.     Defendants were Plaintiff’s direct employers, joint employers and co-employers, as

  that term “employer” is defined by 29 U.S.C. §203(d) and incorporated into the EPSLA at 29

  C.F.R. §826.10(a).

         18.     Plaintiff left work on or about July 9, 2020 because he was experiencing symptoms

  of COVID-19.

         19.     Plaintiff sought a medical diagnosis and was tested for COVID-19.

         20.     Plaintiff’s initial COVID-19 test was positive, meaning that he had contracted the

  virus, and so was required to self-quarantine.

         21.     Plaintiff informed Defendants of his positive diagnosis.

         22.     Plaintiff later took a second COVID-19 test which once again came indicated that

  he still was positive for the virus, requiring him to continue his self-quarantine.

         23.     Plaintiff informed Defendants of his positive diagnosis.
                                                    3

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-24169-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 4 of 10




          24.       Plaintiff ultimately returned to work with Defendants on August 3, 2020.

          25.       Defendants, however, failed and refused to pay Plaintiff the sick leave to which he

  was entitled under the EPSLA at 29 C.F.R. §826.20 for two weeks during which he was unable

  to work due to COVID-19.

          26.       As a direct and proximate result of Defendants’ violation(s) of the EPSLA, as set

  forth above, Plaintiff is entitled to payment of his “average regular rate” of pay for the two-weeks

  during which he was precluded from working due to his positive COVID-19 test. 29 C.F.R.

  §§826.22 and 826.25.

          27.       Defendants did not post or distribute any notice about the paid leave afforded by

  the EPLSA.

          28.       Pursuant to 29 C.F.R. §826.150, Plaintiff seeks recovery of the two weeks of wages

  that he should have received, plus an equal amount of liquidated damages, plus his attorneys’

  fees and costs.

          WHEREFORE Plaintiff, Jose M. Goncalves Pereira, demands the entry of a judgment in

  his favor and against Defendants, Flamingo Ice Holdings LLC and Luis Eduardo Fajardo, jointly

  and severally after trial by jury and as follows:

                    a.     That Plaintiff recover compensatory sick leave wage damages and benefits,

                           plus an equal amount of liquidated damages as provided under the law, in

                           29 C.F.R. §826.150 and in 29 U.S.C. § 216(b) – or interest on the unpaid

                           wages and benefits if no liquidated damages are awarded;

                    b.     That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                           expenses pursuant to the EPSLA and the FLSA;

                    c.     That Plaintiff recover all interest allowed by law;
                                                      4

                         7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:20-cv-24169-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 5 of 10




                  d.      That Defendants be Ordered to make Plaintiff whole by providing

                          appropriate minimum wage / sick leave pay and other benefits wrongly

                          denied in an amount to be shown at trial and other affirmative relief; and

                  e.      Such other and further relief as the Court deems just and proper.

                         COUNT II – FLSA OVERTIME VIOLATION(S)
                              (AGAINST ALL DEFENDANTS)

          Plaintiff, Jose M. Goncalves Pereira, reincorporates and re-alleges paragraphs 1 through

  8 as though set forth fully herein and further alleges as follows:

          29.     Defendants regularly employed two or more employees that handled goods or

  materials that travelled through interstate commerce, or used instrumentalities of interstate

  commerce during the past three years, thus making Defendants’ business an enterprise covered

  under and subject to the Fair Labor Standards Act

          30.     Defendants have been at all times material engaged in interstate commerce in the

  course of their use of trucks, machinery, plastic bags, freezers, forklifts, dollies, filters, icemakers,

  computers, computer networking equipment, monitors, materials and supplies that moved

  through interstate commerce.

          31.     Defendants engage in interstate commerce in the course of their regular and

  recurrent receipt of invoices and submissions of payments involving out-of-state vendors, out-of-

  state suppliers, as well as the regular and recurrent receipt of packages from suppliers and

  vendors located outside of the State of Florida.

          32.     Defendants’ gross revenues derived from this interstate commerce are in excess of

  $500,000.00 per year and/or $125,000 per fiscal quarter during each of the past three years.

          33.     Plaintiff’s work for Defendants was actually in or so closely related to the

                                                     5

                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-24169-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 6 of 10




  movement of commerce while he worked for Defendants that the Fair Labor Standards Act also

  applies to Plaintiff’s work for Defendants.

          34.    Plaintiff worked for Defendants as a local delivery driver who was responsible for

  driving a commercial vehicle to deliver bags of ice to local stores.

          35.    Plaintiff worked for Defendants from about September 2019 through August 21,

  2020.

          36.    To the extent that records exist regarding the exact dates of Plaintiff’s

  employment exist, such records are in the exclusive custody of Defendants.

          37.    Defendants paid Plaintiff an hourly rate for each hour that he worked, which rate

  was $15.00 for the time period at issue in this lawsuit.

          38.    Plaintiff routinely worked more than 40 hours per week for Defendants.

          39.    Defendants at all times material knew of the overtime and recordkeeping

  requirements imposed by the FLSA as a result of their having previously paid Plaintiff for the

  documented overtime hours that he worked.

          40.    Defendants failed to pay Plaintiff for the 6.09 hours of overtime that he worked

  during the pay period beginning on August 10, 2020 and ending on August 23, 2020 as a result

  of their improperly deducting $485.00 from his pay for damages they claimed he caused to a

  warehouse door.

          41.    Defendants’ deduction of $485.00 from the pay issued to Plaintiff during the pay

  period beginning on August 10, 2020 and ending on August 23, 2020 resulted in the failure by

  Defendants to pay Plaintiff for all of the overtime wages that he earned during this pay period.

          42.    Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

  all services rendered.
                                                    6

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-24169-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 7 of 10




          43.     Plaintiff is entitled to a backpay award of overtime wages for all overtime hours

  worked, plus an equal amount as a liquidated damages, plus all attorneys’ fees and costs.

          WHEREFORE Plaintiff, Jose M. Goncalves Pereira, demands the entry of a judgment in

  his favor and against Defendants, Defendants, Flamingo Ice Holdings LLC and Luis Eduardo

  Fajardo, jointly and severally, after trial by jury and as follows:

                  a.      That Plaintiff recover compensatory overtime wage damages and an equal

                          amount of liquidated damages as provided under the law and in 29 U.S.C.

                          § 216(b) – or interest on the unpaid wages if no liquidated damages are

                          awarded;

                  b.      That Plaintiff recover pre-judgment interest on all unpaid overtime wages

                          if the Court does not award liquidated damages;

                  c.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                          expenses pursuant to the FLSA;

                  d.      That Plaintiff recover all interest allowed by law;

                  e.      That Defendants be Ordered to make Plaintiff whole by providing

                          appropriate overtime pay and other benefits wrongly denied in an amount

                          to be shown at trial and other affirmative relief;

                  f.      That the Court declare Defendants to be in willful violation of the

                          overtime provisions of the FLSA; and

                  g.      Such other and further relief as the Court deems just and proper.

           COUNT III – VIOLATION OF FLORIDA WHISTLEBLOWER’S ACT
                    (AGAINST FLAMINGO ICE HOLDINGS LLC)

          Plaintiff, Jose M. Goncalves Pereira, reincorporates and re-alleges paragraphs 1 through

                                                     7

                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-24169-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 8 of 10




  8 as though set forth fully herein and further alleges as follows:

         44.     Plaintiff worked for Defendant, Flamingo Ice Holdings LLC, as a local delivery

  driver from about September 2019 through August 21, 2020.

         45.     Plaintiff left work on or about July 9, 2020 because he was experiencing symptoms

  of COVID-19 and then returned to work on August 3, 2020.

         46.     The Occupational Safety and Health Standards Act (“OSHA”) requires

  employers like Defendant, Flamingo Ice Holdings LLC, to provide a safe and hazard free work

  environment to their employees at 29 U.S.C. §654, which states in relevant part as follows:

                 (a) Each employer –

                       (1) shall furnish to each of his employees, employment and a
                 place of employment which are free from recognized hazards that are
                 causing or are likely to cause death or serious physical harm to his
                 employees;

                      (2) shall comply with occupational safety and health standards
                 promulgated under this chapter.

         47.     Florida law further requires that every motor vehicle have brakes that shall be

  capable of the following actions:

                 (a) Developing a braking force that is not less than the percentage of its gross
                 weight tabulated herein for its classification;

                 (b) Decelerating to a stop from not more than 20 miles per hour at not less than
                 the feet per second per second tabulated herein for its classification; and

                 (c) Stopping from a speed of 20 miles per hour in not more than the distance
                 tabulated herein for its classification, such distance to be measured from the point
                 at which movement of the service brake pedal or control begins.

  Fla. Stat. §316.262.

         48.     Shortly after returning to work from medical leave due to contracting COVID-19

  on or about August 3, 2020, Plaintiff reported to Defendant’s dispatcher that the driver’s side
                                                    8

                         7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:20-cv-24169-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 9 of 10




  door of the vehicle he was assigned to drive did not close properly, that a lot of diesel exhaust was

  entering the cab of the truck, and that the brakes would not stop the vehicle (within the

  parameters established by Florida and/or federal laws, rules, and/or regulations) when applied

  and objected to the requirement that he be required to operate this vehicle on the public

  roadways with the aforementioned conditions.

         49.     Plaintiff thus objected to or refused to participate in an activity, policy, or practice

  of Defendant, Flamingo Ice Holdings LLC, which is in violation of applicable laws, rules, and/or

  regulations.

         50.     Defendant, Flamingo Ice Holdings LLC, ignored Plaintiff and continued to

  subject him to the noxious exhaust gasses during his schedule shift(s), did not fix the vehicle, and

  did not provide him with a substitute vehicle to operate.

         51.     As a direct and proximate result of Plaintiff’s objecting to operating the vehicle on

  the public roadways with the conditions as described above, Defendant, Flamingo Ice Holdings

  LLC, terminated Plaintiff’s employment a few weeks later on or about August 21, 2020.

         52.     As pertinent herein, Fla. Stat. §448.102 provides as follows:

         Prohibitions. — An employer may not take any retaliatory personnel action against an
         employee because the employee has:

         (2)     Provided information to, or testified before, any appropriate governmental
         agency, person, or entity conducting an investigation, hearing, or inquiry into an alleged
         violation of a law, rule, or regulation by the employer.

         (3)   Objected to, or refused to participate in, any activity, policy, or practice of the
         employer which is in violation of a law, rule, or regulation.

         53.     As a direct and proximate result of Defendant, Flamingo Ice Holdings LLC’s

  violation of Fla. Stat. §448.102, Plaintiff suffered damages.

         54.     Plaintiff lost his job, wages, fringe benefits, and suffered emotional distress,
                                                    9

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-24169-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 10 of 10




   humiliation, and was damaged as a direct and proximate result of Defendant, Flamingo Ice

   Holdings LLC’s unlawful, retaliatory conduct described above.

           55.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable

   attorneys’ fee for all services rendered.

           WHEREFORE Plaintiff, Jose M. Goncalves Pereira, demands the entry of a judgment

   against Defendant, Flamingo Ice Holdings LLC, for reinstatement to his prior position, for

   compensatory damages including lost benefits, lost seniority rights, lost wages, mental anguish,

   pain and suffering, and other remuneration (including paid time off), his attorneys’ fees and costs

   pursuant to Fla. Stat. §448.104, et seq., all interest allowed by law, and for such other and further

   relief as the Court deems just and proper.

                                     DEMAND FOR JURY TRIAL

           Plaintiff, Jose M. Goncalves Pereira, demands a trial by jury of all issues so triable.

           Respectfully submitted this 12th day of October 2020.

                                                          Brian H. Pollock, Esq.
                                                          Brian H. Pollock, Esq. (174742)
                                                          brian@fairlawattorney.com
                                                          FAIRLAW FIRM
                                                          7300 N. Kendall Drive
                                                          Suite 450
                                                          Miami, FL 33156
                                                          Tel: 305.230.4884
                                                          Counsel for Plaintiff




                                                     10

                         7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
